McCALEB, Justice
(concurring).
Under normal conditions, plaintiff would unquestionably be entitled to recover the interest and attorneys’ fees provided for in the promissory notes. However, this case presents exceptional circumstances. Plaintiff invoked the equitable processes of the court and succeeded, errorieously I think, in -obtaining an injunction staying • execution of the judgment in favor of the succession until the legality of her- claim on the promissory notes could be deterihined. Having sought equity she must do equity. Hence, she is not in a position to complain that the trial court settled the dispute by applying principles of natural justice.
I therefore concur in' the majority opinion.